Name: COMMISSION REGULATION (EC) No 799/95 of 7 April 1995 amending Regulation (EEC) No 2219/92 laying down detailed rules for the application of the specific supply arrangements for Madeira relating to milk products and establishing the forecast supply balance
 Type: Regulation
 Subject Matter: trade;  processed agricultural produce;  regions of EU Member States;  cooperation policy
 Date Published: nan

 8 . 4. 95 I EN I Official Journal of the European Communities No L 80 /29 COMMISSION REGULATION (EC) No 799/95 of 7 April 1995 amending Regulation (EEC) No 2219/92 laying down detailed rules for the application of the specific supply arrangements for Madeira relating to milk products and establishing the forecast supply balance basis of the region s requirement ; in order to satisfy the needs of Madeira for milk products and in particular for cheese, the quantities for cheese provided for in the fore ­ cast supply balance should be increased ; whereas, there ­ fore, Annex I to Regulation (EEC) No 2219/92 should be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products ('), as last amended by Commission Regulation (EEC) No 1974/93 (2), and in particular Article 10 thereof, Whereas Commission Regulation (EEC) No 1696/92 (3), as last amended by Regulation (EEC) No 2596/93 (4), lays down in particular the detailed rules for implementation of the specific arrangements for the supply of certain agri ­ cultural products to the Azores and Madeira ; Whereas Commission Regulation (EEC) No 2219/92 of 30 July 1992 laying down detailed rules for the applica ­ tion of the specific supply arrangements for Madeira re ­ lating to milk products and establishing the forecast supply balance (% as last amended by Regulation (EC) No 291 /95 (*), establishes the forecast supply balance for milk products for Madeira ; whereas that supply balance may be revised where necessary by providing for an increase during the year in the total quantity set on the HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 2219/92 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 April 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 173, 27. 6. 1992, p. 1 . (2) OJ No L 180, 23 . 7. 1993, p. 26. (3) OJ No L 179, 1 / 7. 1992, p. 6. (4) OJ No L 238 , 23. 9 . 1993, p. 24. (j OJ No L 218 , 1 . 8 . 1992, p. 75. (j OJ No L 34, 14. 2. 1995, p . 21 . No L 80/30 EN Official Journal of the European Communities 8 . 4. 95 ANNEX 'ANNEX I Forecast supply balance for Madeira relating to milk products for the period 1 July 1994 to 30 June 1995 (tonnes) CN code Description Quantity 0401 Milk and cream, not concentrated nor containing added sugar or other sweetening matter 12 000 ex 0402 Skimmed-milk powder 800 ex 0402 Whole-milk powder 700 0405 Butter 1 200 0406 Cheese 1 200'